Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 1 of 14 PageID #: 579




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  GABRIELA NIEVES,                         )
                                           )
                 Plaintiff,                )
                                           )
         v.                                )       Case No. 1:20-cv-320-JMS-DML
                                           )
  CARMEL CLAY SCHOOLS,                     )
  JOHN GOELZ, and RED ROOF INN,            )
                                           )
                 Defendants.               )


                   PLAINTIFF’S MOTION TO COMPEL [CORRECTED]


         Comes now Plaintiff Gabriela Nieves, by counsel, and pursuant to Fed. R. Civ. P.

  37(a) and S.D.Ind. L.R. 37-1, respectfully moves the Court for an order compelling

  Defendant Carmel Clay Schools to produce certain documents responsive to requests

  propounded by Plaintiff in accordance with Fed. Rs. Civ. P. 26 and 34, and in support

  thereof, states as follows:

              DESCRIPTION OF THE DISPUTES AND EFFORTS TO RESOLVE

         On April 25, 2020, Plaintiff served Defendant Carmel Clay Schools with her first

  set of interrogatories and first set of requests for production of documents. On June 30,

  2020, Carmel Clay responded to these discovery requests. After reviewing the

  responses, Plaintiff considered several responses deficient and communicated the

  concerns to counsel for Defendant Carmel Clay. Further, as the Court knows, the parties

  have had four discovery conferences. At the last discovery conference on February 2,


                                               1
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 2 of 14 PageID #: 580




  2021, the Court has said that that Counsel does not have to have to have any more

  informal discovery conferences or engage in any other meet and confer efforts on the

  issues below. Thus, Plaintiff now files this Motion to Compel to obtain the requested

  documents. Plaintiff further requests that the Defendant produce these documents

  within seven days of the court’s order as discovery closes on June 30, 2021.

         After numerous discovery conferences with the Court, Plaintiff’s counsel sent

  more requests for production of documents. On February 2, 2021, Plaintiff set a second

  request for production of documents and on April 5, 2021, the Defendant responded.

  Again, the Defendant’s responses are deficient and some are not fully answered. On

  March 4, 2021, Plaintiff set a third request for production of documents, Carmel Clay

  responded on April 19, 2021 – improperly withholding documents related to student on

  student sexual misconduct by members of the Carmel High School swim team in 2015

  for example – however this and other issues with Carmel’s response to Plaintiffs third

  set of RFPs that are were not raised by Plaintiffs original requests are not covered in

  this motion.

         This (First) Motion To Compel presents, the following discovery response issues

  to the Court: (1) Defendant still refuses to produce documents that are available as a

  matter of public record and that the Court has stated in discovery conferences should be

  produced; (2) Defendant’s decision to limit its responses with a time frame of four years

  was arbitrary; and (3) Defendant has asserted improper privilege over at least one

  document from the Carmel Swim Club. The requests, responses, and subsequent efforts



                                              2
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 3 of 14 PageID #: 581




  to resolve, are described below. Full copies of the discovery and subsequent emails are

  attached hereto as Exhibits A-E.

        First Request for Production of Documents:

        Plaintiff’s Request No. 5:

        Produce a list of all settlements, compromised solutions, etc. (including dates,

  settlement amounts, and involved parties, with cause numbers if applicable) paid by

  the Carmel School Corporation from 1979 to the present that in anyway involve a

  member of any Carmel athletic team. For example, but in no way limited to, situations

  involving inappropriate sexual contact between a coach and an athlete. Where

  available, please produce the settlement agreements. (1979 is the year School started its

  girls swim program)

        Defendant’s Response (excerpts):

        Subject to and without waiving the forthcoming objections, Defendant states that

  Carmel School Corporation has not paid any settlements or “compromised solutions,”

  from 2002 to present that involve allegations of inappropriate sexual contact between a

  Carmel High School swimmer and either volunteer or paid coach(es) associated with

  the Carmel High School Athletic Department. Other than the present suit involving

  John Goelz, there have been no claims, lawsuits, or settlements involving allegations of

  inappropriate sexual contact between either volunteer or paid coaches associated with

  the Carmel High School Athletic Department since 2002. No official at Carmel Clay

  School had actual notice that John Goelz was behaving in a sexually inappropriate

  manner toward Plaintiff until police arrested John Goelz for his conduct.

                                              3
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 4 of 14 PageID #: 582




         ***

         Defendant denies that the settlement agreements—particularly given the scope

  requested—bear any relevance and/or proportionality to the present dispute.

         ***

         Under Plaintiff’s Title IX claim, Plaintiff contends that Defendant received

  federal funding and that at least one person with Defendant had “actual knowledge

  that Goelz was behaving in a sexually inappropriate manner towards [Plaintiff].”

  Compl. ¶ 55. . . . The conduct of other members of the athletic department toward any

  other students has no bearing on any matter related to Plaintiff’s Title IX claim.

         ***

         Defendant has provided a response proportionate to the needs of the present

  case by indicating that:

         (1)    None of the Swimming Coaches or Athletic Directors employed by
                Carmel Clay Schools from August 2017 through July 2018 had entered
                into any settlement agreements or releases involving “inappropriate
                sexual contact.”

         (2)    Other than the present suit involving John Goelz, there have been no
                claims, lawsuits, or settlements involving allegations of inappropriate
                sexual contact between either volunteer or paid coaches associated with
                the Carmel High School Athletic Department since 2002.

         (3)    No official at Carmel Clay Schools had actual notice that John Goelz was
                behaving in a sexually inappropriate manner toward Plaintiff until police
                arrested John Goelz for his conduct.

         Providing settlements or compromised solutions unrelated to this case or any of

  the individuals involved in the present dispute is further outweighed by

  proportionality and policy concerns. . . . Thus, whereas here, relevance is relatively low

                                               4
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 5 of 14 PageID #: 583




  (or non-existent, as Defendant contends), public policy considerations also weigh

  against the disclosure of settlement agreements.

         Plaintiff’s Reply (excerpts):

         July 7, 2020 email1: We are going to have a lot of meet and confers and motions to

  compel coming – your decision to limit the time frame of your discovery searches from

  August 2017- to July 2018 is arbitrary and inappropriate for starters. What time shall we

  have our meet and confer call? I am free tomorrow morning, most of the day Thursday

  and Friday.

         July 8, 2020 email2: Our Title 9 claim is based on Carmel’s 41 year history of

  having child rapists coach their swim teams and not doing anything about it – so the

  info about Ray Lawrence et al is entirely germane to that claim and you guys know it –

  you cannot make Rule 11 accusations against me3 and then not produce the documents

  that support the accusations in our complaint.


  1
   July 7, 2020 email (Subject: Re: Nieves – Discovery Responses) from Jon Little (counsel for
  Gabriela Nieves) to Jessica Williams Schnelker and Liberty L. Roberts (counsel for Carmel Clay
  Schools) and Grover B. Davis and Scott Mandarich (counsel for Red Roof Inn). Attached as Exhibit
  A.
  2
    July 8, 2020 email (Subject: Nieves v. Carmel Clay Schools, MEET AND CONFER
  COMMUNICATION) from Jon Little (counsel for Gabriela Nieves) to Jessica Williams Schnelker
  and Liberty L. Roberts (counsel for Carmel Clay Schools) and Grover B. Davis and Scott Mandarich
  (counsel for Red Roof Inn). Attached as Exhibit A.
  3
    This refers to Defendant Carmel Clay’s discovery to Plaintiff, wherein the following interrogatory
  (among several like it) was propounded: “11. Identify the basis, documents, and ‘good ground[s]’
  under Rule 11 supporting your allegations in Paragraph 41 of Plaintiff’s Complaint that ‘Carmel Clay
  Schools have a long history of tolerating sexual relationships between their coaches, teachers, and
  staff and underage students.’ Include in your answer the other ‘historical’ instances to which you are
  referring and how they are relevant to the present litigation.” The interrogatories imputing these
  Rule 11 violations are attached as Exhibit B.


                                                    5
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 6 of 14 PageID #: 584




         The settlement agreements we requested are available as public information – we

  could make an APRA request and get them, but that is unnecessary – so just please

  produce them. Also, just FYI, I have no intention of keeping these documents

  confidential if I have to get them through an APRA request.

         Carmel has a serious problem of coaches raping kids generally – again we know

  of a soccer coach, a cross country coach, and a basketball coach, in addition to the

  numerous swim coaches who have been criminally charged or publicly accused of

  raping children – again, you cannot make Rule 11 accusations against me then hide the

  documents which clearly validate the accusations in our complaint. Please produce all

  the documents in your client’s possession for any coach, or teacher who has allegations

  of raping students at the Carmel Clay Schools. There is a public need to get these

  documents into the record to protect future children – for example, Carmel knew Ray

  [Lawrence] was a rapist but then let him go on to Speedway and have access to kids

  there for over a decade, the public has a right to know who is teaching their children

  and Carmel has no problem passing rapists to other school systems.

         August 26, 2020 email4: We are preparing our motion to compel for the other

  items, I will send over a draft of it this week, and then let’s see if we can avoid having to

  file a motion to compel documents that are largely available via APRA.

                                                  -   -



  4
   August 26, 2020 email (Subject: Re: Nieves v. CCS – Carmel’s Response to Meet and Confer –
  Update on Discovery Response Supplementation) from Jon Little (counsel for Gabriela Nieves) to
  Jessica Williams Schnelker and Liberty L. Roberts (counsel for Carmel Clay Schools). Attached as
  Exhibit C.
                                                  6
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 7 of 14 PageID #: 585




            The issue:

            The Defendant still has not produced these settlements, despite being ordered to

            do so by

  the Court at the previous discovery conferences. At the date of this filing, the Defendant

  has had 370 days to produce these settlement documents and not one has been turned

  over.

            Plaintiff’s Request No. 6:

            Please produce all documents in your possession related to the following girls

  swim coaches, volunteers, agents, or representatives of the Carmel Clay Schools:

            1. Ray Lawrence – Former girls’ head swim coach (banned for life by USA

                Swimming for molesting girls)

            2. Ken Stopkotte – Former girls’ head swim coach (the swim coach who hired

                Rick Rice (see below) and the whistleblower on the infestation of child

                molester swim coaches in United States Swimming nationally)

            3. Tony Young – Former girls’ head swim coach (Young was charged criminally

                for failing to report the anal rape of a handicapped swimmer at Carmel)

            4. Rick Rice – Former girls’ assistant swim coach (Rice committed suicide after

                being charged criminally with molesting one of the Carmel High School girls

                he coached)

            5. Chris Plumb5 – girls’ swim coach and Defendant in this case.




  5
      Chris Plumb has since been dismissed from the present action.
                                                     7
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 8 of 14 PageID #: 586




        6. John Goelz – assistant coach at Carmel High School and Defendant in this

            case, convicted of molesting Plaintiff while she was a swimmer for Carmel

            High School.

        Defendant’s Response (excerpt):

        Defendant objects to producing materials related to Ray Lawrence, Ken

  Stopkotte, Tony Young, and Rick Rice for the reasons set forth above in Defendant’s

  Response to Request No. 5. All such employees were employed by Carmel Clay Schools

  well before any time period relevant and/or proportional to the present case. Ray

  Lawrence was employed from 1979 to 1995; Ken Stopkotte was employed from 2000 to

  2003; Tony Young was employed from 1991 to 2000; and Rick Rice was employed from

  1995 to 2001. Their involvement with students, any settlements concerning their

  conduct, and all materials related to their employment are irrelevant and

  disproportionate to the needs of the present case.

        Plaintiff’s Reply:

        [See above excerpts from July 8, 2020 and August 26, 2020 email.]

                                              -   -

     The issue:

     At this point, Plaintiff believes that all documents relevant to Ken Stopkotte have

  been produced. That being said, the Plaintiff believes that Defendant is still withholding

  documents related to Ray Lawrence, Tony Young, Rick Rice, Chris Plumb and John

  Goelz. Regarding the Ray Lawrence documents, Plaintiff subpoenaed all documents

  regarding Mr. Lawrence from Speedway (as that was Mr. Lawrence’s employer after

                                              8
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 9 of 14 PageID #: 587




  Carmel). Plaintiff subsequently received 136 documents, and three of those documents

  are letters of recommendation from Carmel staff written on Ray Lawrence’s behalf.

  Those recommendation letters are attached as Exhibit D. Thus, Plaintiff has serious

  concerns that the Defendant continues to withhold documents relating to Mr. Lawrence

  and other coaches particularly Rice, Young, and Goelz.

        Plaintiff’s Request No. 7:

        Produce any recommendations or references provided by School for Ray

  Lawrence, please be sure to provide the one that School provided to the Speedway

  School Corporation and any others.

        Defendant’s Response:

        See response and objections to Requests 5-6.

        Plaintiff’s reply:

        [See above excerpts from July 8, 2020 and August 26, 2020 email.]

                                             -   -

        The issue:

     As noted above, Plaintiff subpoenaed all documents regarding Mr. Lawrence from

  Speedway Schools. Plaintiff subsequently received 136 documents, and three of those

  documents are letters of recommendation from Carmel staff. The Defendant still has not

  produced these documents and provides no reason as to why they have not been

  produced or why they are not in its possession.

        Plaintiff’s Request No. 8:




                                             9
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 10 of 14 PageID #: 588




         Produce any recommendations or references provided by School for Ray

  Lawrence, Tony Young, please be sure to provide the for Indiana Swimming as well as

  any others.

         Defendant’s Response:

         See response and objections to Requests 5-6.

         Plaintiff’s reply:

         [See above excerpts from July 8, 2020 and August 26, 2020 email.]

                                                -   -

         The issue:

         Again, Plaintiff reiterates her points made above. The Defendant has not

         produced any

  documents related to this request, despite having four discovery conferences with the

  Magistrate Judge.

         Second Request for Production of Documents

         Plaintiff’s counsel sent a second additional seventeen requests for production of

  documents on February 20, 2021. Defendant answered this production on April 5, 2021

  with at least two incomplete responses. For responses 1, 2, 5, 7, 9, 12, and 16, the

  Defendant stated that there was an “agreed scope of prior searches” for August of 2015

  through May of 2019, which is when the Plaintiff attended Carmel High School.

  Counsel has included that language, italicized, below as an example:

         Plaintiff’s Request No. 2




                                               10
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 11 of 14 PageID #: 589




         Please produce all written documents, including but not limited to emails that in

  any way reference Carmel Swim Club.

         RESPONSE: Subject to and without waiving the forthcoming objections,

  Defendants states that it searched all emails for the search term “Carmel Swim Club”

  from August 2015 through May 2019, the years that Gabriela Nieves attended Carmel High

  School and consistent with the agreed scope of prior searches conducted for pertinent

  communications in Plaintiff’s First Requests for Production. The results of this search are

  produced herewith (see Defts RESP0021561-0023904)…

         The issue:

         To be clear, Plaintiff’s counsel has never agreed to limit the scope of the searches

  for any of her requests to the Defendant. Thus, Plaintiff requests that all items be

  produced without arbitrarily limiting the scope of the search.

         Plaintiff’s Request No. 6

         Please produce all emails between any Carmel Clay School employee, agent,

  representative and Bernard Pylitt.

         RESPONSE: …An email within the chain produced at DEFTS RESP0018758 has

  been redacted pursuant to the Privilege Log that has been provided in prior Responses

  to Plaintiff’s First Requests for Production.

         The issue:

         The Defendant has improperly asserted work product privilege for an email

  from a Carmel employee to Mr. Pylitt, who was counsel for the Carmel Swim Club. See

  Ex. E. Further, at no time has Mr. Pylitt been a lawyer for Carmel Schools; thus, any

                                                  11
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 12 of 14 PageID #: 590




  privilege was lost once this email was forwarded to Mr. Pylitt. Therefore, the Defendant

  must produce this email and all other similar documents.

                                         ARGUMENT

         Defendant should be compelled to produce documents that fully and completely

  respond to all of Plaintiff’s Requests. To date, the Defendant has not fully complied

  with its discovery obligations as (1) Defendant still refuses to produce documents that

  are available as a matter of public record and have been the subject of pervious

  discovery conferences; (2) Defendant’s decision to limit its responses to a specific time

  frame is arbitrary (2015-2019); and (3) Defendant has asserted improper privilege over

  an emails with Buddy Pylitt of the Carmel Swim Club.

      A. Defendant Still Refuses to Produce Documents that are Available as a Matter of
                                         Public Record

         Despite four discovery conferences, the Defendant has still refused to

  produce the settlement agreements Plaintiff has been requesting for more than a year.

  Defendant should further be compelled to produce the documents because they are a

  matter of public record, and Defendant is, by far, in the best position to produce them to

  Plaintiff with the least amount of burden and trouble. Plaintiff could file an APRA

  request to obtain the documents, but she should not have to do that. “APRA was not

  meant to serve as a substitute for discovery.” Gibson v. Ind. State Pers. Dep't, 2019 U.S.

  Dist. LEXIS 96569, *5, 2019 WL 2411330 (S.D. Ind. June 7, 2019). Finally, even though

  Plaintiff has requested documents back to 1979, this should not be such an impediment

  to Defendant that production is rendered disproportional. It is Plaintiff’s fervent hope


                                               12
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 13 of 14 PageID #: 591




  (whatever help it may provide her for her case) that there are not so many examples are

  Carmel Schools entering into agreements with abusive staff that they cannot possibly be

  produced. If there are such an insurmountable number of agreements, this would be a

  good time for Carmel to do some self-evaluation and reflection about what sort of

  learning environment they are providing their students.



           B. Defendant Cannot Arbitrarily Limit the Timeframe for the Responses

         Defendant did not have any discussion with Plaintiff’s counsel before arbitrarily

  and unilaterally limiting its responses to requests seeking decades of documentation a

  4-year time frame of 2015-2019. Given the Defendant’s previous issues with disclosing

  discovery to the Plaintiff, Counsel has serious concerns with the Defendant and its

  arbitrarily imposed time limit.

                              C. Improper Privilege Assertion

         Finally, the Defendant has asserted privilege over an email entitled “Litigation

  Hold” from Joyce Meyers (a non-attorney) to Tom Harmas; Jim Inskeep; Bruce Wolf;

  Andrea Dixon; Chris Plumb; Sue Sinclair; Christi Cloud; Collen Nobis; Roger

  McMichael. None of these people listed are attorneys—they are all employees of the

  Carmel Clay Schools. The Defendant states that this email is “work product” but an

  attorney is not listed as an author or recipient; nor can we be sure that this email was

  sent at the direction of an attorney. Lastly, that email was then forwarded to Mr. Pylitt,

  the attorney for USA Swimming and the Carmel Swim Club, thus further waiving any

  “work product” privilege assertion.

                                              13
Case 1:20-cv-00320-JMS-DML Document 108 Filed 04/30/21 Page 14 of 14 PageID #: 592




                                    REQUEST FOR RELIEF

         Wherefore, Plaintiff prays that the Court will enter an order compelling

  Defendant to produce responsive documents within seven days of the Court’s order,

  award Plaintiff fees for the cost of the Motion, and for all other relief just and proper in

  the premises.



                                                           Respectfully,

                                                           S/Jonathan Little
                                                           Saeed and Little, LLP
                                                           133 W. Market St. #189
                                                           Indianapolis, Indiana 46204
                                                           (317)721-9214
                                                           jon@sllawfirm.com




                               CERTIFICATE OF SERVICE

         I hereby certify that the foregoing has been served via the Court’s ECF system to

  all counsel of record on the date of this filing.

                                                           /s/Jonathan Little




                                                14
